NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 22, 2015 *
                              Decided September 23, 2015

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 15-1164

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 12 CR 356-2
RICARDO JUAREZ,
     Defendant-Appellant.                       Samuel Der-Yeghiayan,
                                                Judge.

                                       ORDER

       Ricardo Juarez supplied cocaine to the Latin Kings. He was charged in federal
court with trafficking crimes and eventually pleaded guilty to a single count of
distribution. See 21 U.S.C. § 841(a)(1). The district court sentenced Juarez to 28 months’
imprisonment (amounting to time served in pretrial detention) and 3 years’ supervised
release, subject to many conditions. The court evaluated the sentencing factors in
18 U.S.C. § 3553(a) before imposing the prison sentence, but neglected to consider those

      * After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1164                                                                           Page 2

same factors in fashioning conditions of supervised release, a procedural requirement
that we emphasized shortly before Jaurez’s sentencing. See 18 U.S.C. §§ 3583(d), 3553(a);
United States v. Thompson, 777 F.3d 368, 373 (7th Cir. 2015).

       Juarez argues that the district court’s failure to evaluate the § 3553(a) factors when
imposing conditions of supervised release requires that we vacate the existing
conditions and direct the court to formulate new conditions. The government concedes
that the district court erred but asks for a full resentencing to allow for reconsidering the
length of Juarez’s prison sentence, if the court so chooses.

       We agree that Juarez’s sentence must be vacated because the district court did not
consider the factors in § 3553(a) in determining the conditions of supervised release.
See United States v. Falor, Nos. 14-1369 & 14-1603, 2015 WL 5117102, at *3 (7th Cir. Sept. 1,
2015); Thompson, 777 F.3d at 373. We also agree with the government that a full
resentencing is appropriate. Because the district court must reconsider the supervisory
conditions in light of the appropriate sentencing factors, it may also choose to reconsider
the length of the prison sentence. See United States v. Kappes, 782 F.3d 828, 867 (7th Cir.
2015); United States v. Raney, No. 14-3265, 2015 WL 4747943, at *11 (7th Cir. Aug. 12,
2015); Thompson, 777 F.3d at 382. On remand, the district court should ensure that the
conditions of supervised release it imposes reflect our recent decisions regarding vague
and overbroad conditions. See Kappes, 782 F.3d 828; United States v. Purham, No. 14-3424,
2015 WL 4639259 (7th Cir. Aug. 5, 2015); United States v. Sandidge, 784 F.3d 1055 (7th Cir.
2015); Thompson, 777 F.3d 368.

       We note that Juarez also challenges one of the conditions in the written
judgment—that he “not possess a firearm, ammunition, destructive device, or any other
dangerous weapon”—on the additional ground that it differs from the oral
pronouncement, which omitted the phrase “any other dangerous weapon.” The district
court will be able to resolve this discrepancy on remand.

       The judgment is VACATED and the case is REMANDED for resentencing.